                                           Case 5:17-cv-04467-BLF Document 281 Filed 08/18/20 Page 1 of 2




                                   1   ‘

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       FINJAN, INC.,                                    Case No. 17-cv-04467-BLF (VKD)
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE DISCOVERY DISPUTES
                                                  v.                                        RE SONICWALL’S PATENT
                                  10
                                                                                            PORTFOLIO AND RESPONSES TO
                                  11       SONICWALL, INC.,                                 FINJAN’S REQUESTS FOR
                                                                                            ADMISSION
                                                        Defendant.
                                  12
Northern District of California




                                                                                            Re: Dkt. Nos. 276, 277
 United States District Court




                                  13

                                  14
                                               On August 7, 2020, the parties filed joint discovery letter briefs regarding two discovery-
                                  15
                                       related disputes: (1) SonicWall’s responses to Finjan’s Requests for Admission Nos. 17-19 and 22
                                  16
                                       (Dkt. No. 276), and (2) SonicWall’s identification of its patent portfolio in its second supplemental
                                  17
                                       initial disclosures served on the last day of fact discovery (Dkt. No. 277). Finjan seeks sanctions
                                  18
                                       in the form of deemed admissions or further responses to its requests for admission, and striking
                                  19
                                       SonicWall’s second supplemental initial disclosures with respect to its patent portfolio. The Court
                                  20
                                       heard oral argument on the parties’ disputes on August 18, 2020. Dkt. No. 280.
                                  21
                                               For the reasons stated on the record, the Court resolves these disputes as follows:
                                  22
                                               With respect to SonicWall’s responses to Finjan’s requests for admission, the Court finds
                                  23
                                       no violation of Federal Rule of Civil Procedure 36 occurred. SonicWall’s objections and answers
                                  24
                                       satisfy the requirements of Rule 36(a)(4) with respect to the requests at issue. No sanctions are
                                  25
                                       warranted.
                                  26
                                               With respect to SonicWall’s second supplemental initial disclosures, the Court finds that
                                  27
                                       no violation of Rule 26(a) or (e) occurred. Rule 26(a)(1)(A)(ii) requires a party to provide a
                                  28
                                          Case 5:17-cv-04467-BLF Document 281 Filed 08/18/20 Page 2 of 2




                                   1   description or a copy of documents that it may use to support a claim or defense. There is no

                                   2   dispute that SonicWall timely produced the documents at issue. The fact that SonicWall also

                                   3   separately identified those documents in a supplement to its initial disclosures on the last day of

                                   4   fact discovery does not create a violation of Rule 26(a) or (e) where none otherwise exists. No

                                   5   sanctions are warranted.

                                   6          IT IS SO ORDERED.

                                   7   Dated: August 18, 2020

                                   8
                                   9
                                                                                                     VIRGINIA K. DEMARCHI
                                  10                                                                 United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
